Case 1:19-6r-00395-PKE DBecument144 Filed 03/24/21 Page 4 ofa

ace Duane)Vforris’ wn

SINGAPORE . BALTIMORE
PHIL ADELPHEA. FIRM and AFFILIATE OFFICES WILMINGTON
CHICAGO MIAMI
WASHINGTON, DC BOCA RATON
SAN FRANCISCO ERIC R. BRESLIN PITTSBURGH
SILICON VALLEY DIRECT DIAL: +1 973 424 2063 NEWARK
SAN DIEGO PERSONAL FAX: +1 973 556 1552 LAS VEGAS
LOS ANGELES E-MAIL: ERBreslin@duanemorris.com CHERRY HILL
TAIWAN LAKE TAHOE
BOSTON www, dugnemorris.com MYANMAR
HOUSTON OMAN
AUSTIN A GCC REPRESENTATIVE OFFICE

HANOE OF DUANE MORRIS

HO CHE MINH CITY a hoy ALLIANCES IN MEXICO
bp A LA AND SRILANKA
March 24, 2021 ter A pa

VIA ECF

Honorable P. Kevin Castel
United States District Court
Southern District of New York
United States Courthouse

500 Pearl Street

New York, NY 10007-1312

 

Re: United States v. Vance Collins and Ramon Ramirez, No. 19-cr-00395 (PKC
Dear Judge Castel:

We write on behalf of both Vance Collins and Ramon Ramirez. Both men are scheduled
to be sentenced on April 14, 2021 at 11:00 AM. Due to ongoing difficulties resulting from the
COVID-19 pandemic, we respectfully request that their sentencings be adjourned three weeks, to
a date convenient to the Court after May 6, 2021. We also request that both Mr. Collins and Mr.

Ramirez receive in-person sentencing hearings.

As previously communicated to the Court, it has been extremely difficult for counsel to
meet with Mr. Collins since his move to Westchester County Department of Correction. Further,
the pandemic has caused delays in locating and collecting necessary sentencing information for
both men, and certain critical items remain outstanding. The additional time will permit the
defense to adequately prepare for sentencing, and we do not anticipate seeking another

adjournment.

Mr. Kluger joins this letter on behalf of Mr. Ramirez, and the government consents to the
adjournment request.

We thank the Court for its consideration.

DUANE MORRIS LLP 4 DELAIVARE LIMITED LIABILITY PARTNERSHIP GREGORY R. HAWORTH, RESIDENT PARTNER

 

ONE RIVERFRONT PLAZA, 1037 RAYMOND BLVD., SUITE 1300 PHONE: +1 973 4242000 FAX: +1 973 424 2001

NEWARK, NJ 07102-5429
DMI\10975693.5

 
Case 1:19-6r-00395-PKE Document 144 Filed 63/24/21 Page 2 ef 2

yuane Morris

Honorable P. Kevin Castel
March 24, 2021

Page 2
Respectfully submitted,
/s/ Eric R. Breslin
Eric R. Breslin

ERB:de

Cc: All Counsel of Record (Via ECF)

 
